                                                                                                                                                         Erik P. Pramschufer
                                                                                                                                                      Phone: (212) 980-7216
                                                                                                                                                        Fax: (212) 980-7291
                                                                                                                                                  erik.pramschufer@saul.com
                                                                                                                                                             www.saul.com




                                                                                                                  March 31, 2020

  Via ECF

  Hon. Eric N. Vitaliano, U.S.D.J.
  U.S. District Court for the Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

            Re:            Anacacy v. Panera, LLC, et. al., Case No. 2:19-cv-07126-ENV-RLM
                           Proposed Briefing Schedule for Defendants’ Motion to Dismiss


  Dear Judge Vitaliano:

          As the Court is aware, this law firm represents the Defendants in the above-captioned
  matter. Pursuant to the Court’s docket order dated March 17, 2020, the Defendants were granted
  leave to file their Motion to Dismiss Plaintiff’s Complaint, and the parties were ordered to
  submit a joint briefing schedule for the motion. The proposed briefing schedule outlined below is
  submitted for the Court’s consideration with the consent of Plaintiff’s counsel:

                                                   Event                                                                                    Date

       Defendants Shall Serve Their Initial Motion Papers                                                                         April 17, 2020

               Plaintiff Shall Serve His Response Brief                                                                            May 8, 2020

              Defendants Shall Serve Their Reply Brief                                                                            May 20, 2020

        Defendants Shall File All Motion Papers via ECF                                                                           May 22, 2020


          The parties understand that this motion is subject to the bundling rule set forth in Rule
  III.D. of the Court’s Individual Practices. In consideration of this, and the guidance promulgated
  by the federal and state governments to combat the spread of the COVID-19 virus (which has
  limited counsel’s access to support staff and supplies), the parties agree that they shall serve all
         1 2 7 0 A v e n u e o f t h e A me r i c a s , S u i t e 2 0 0 5       New York, NY 10020          Pho ne: (212) 980-7200      Fax: (212) 980-7209


DE LAWARE FLORI DA I LLI NOIS MARYL AND MASSACHUSETTS MINNESOT A NE W JE RSE Y NE W YORK PE NNSYLVANI A WASHI NGTON, DC
                                                                            A DELAWARE LIMITED LIABILITY PARTNERSHIP
Hon. Eric N. Vitaliano
Anacacy v. Panera, LLC, et. al. (Case No. 2:19-cv-07126-ENV-RLM)
Proposed Briefing Schedule
March 31, 2020
Page 2



motion papers on opposing counsel via e-mail only, as PDF documents in OCR-readable format,
to the e-mail addresses registered to receive service on the CM/ECF system. Service shall be
made before 11:59PM on the dates set forth above. Defendants shall be responsible for filing all
motion papers (including those served by Plaintiff) via ECF on or before May 22, 2020.
Defendants shall further be responsible for submitting a courtesy copy of all motion papers to the
Court via Federal Express (or a reasonable alternative) on or before May 22, 2020. Counsel shall
not appear for oral argument unless specifically ordered by the Court.

       Thank you for your time and consideration.

                                                    Respectfully submitted,

                                                    /s/ Erik P. Pramschufer
                                                    Erik P. Pramschufer

cc:    All counsel (via ECF)
